DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  Transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  Claims directed toward a non-transitory computer-readable storage medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 20190293954 A1).
Regarding claim 1. Lin discloses A method of generating one or more depth maps ([0028] The sensing device 50 is adapted to sense a target object 10 in a 3D manner, thereby identifying the appearance characteristics or depth information of the target object 10), the method comprising: 
transmitting a pattern of light using a structured light source ([0029] During the 3D sensing action, the sensing device 50 sends a superposition structured light LC to the target object 10 through the light source module 100), the pattern of light including at least a first sub-pattern group of a primitive pattern and a second sub-pattern group of the primitive pattern ([0036] The light guiding element 120 includes a polarizing beam splitter 122 to split the light beam L to a first light beam L1 and a second light beam L2); 
generating an overlapped pattern of light, the overlapped pattern of light including at least the first sub-pattern group of the primitive pattern overlapped with the second sub-pattern group of the primitive pattern ([0038] the first structured light in FIG. 6A and the second structured light in FIG. 6B are overlapped in a projection region); 
receiving one or more return signals based on the overlapped pattern of light ([0038] The first structured light LC1 and the second structured light LC2 are projected toward the target object 10 in the same transmission direction and are projected in a projection region and overlapped and imaged as the superposition structured pattern SP, as shown in FIG. 6C); and 
generating a depth map based on the one or more return signals ([0041] according to the variation amount of the pattern distribution in each sub-projection region AP, the variations in depth of each part of the target object 10 corresponding to the sub-projection region AP may be identified, and depth information of each part of the target object 10 may be further obtained).

Regarding claim 2. Lin discloses The method of claim 1, wherein the pattern of light is based on light generated by the structured light source ([0029] During the 3D sensing action, the sensing device 50 sends a superposition structured light LC to the target object 10 through the light source module 100) and passed through a lens configured to collimate the light generated by the structured light source ([0030] a collimation lens set 105 is disposed on the light emitting device 110, so as to collimate the light beam L into the light guiding element 120).

Regarding claim 3. Lin discloses The method of claim 1, wherein generating the overlapped pattern of light includes tessellating the pattern of light using a diffractive optical element configured to replicate the pattern of light ([0038] the first diffractive element 130 and the second diffractive element 140 are respectively disposed on the transmission path of the first light beam L1 and the transmission path of the second light beam L2).

Regarding claim 4. Lin discloses The method of claim 1, wherein the pattern of light includes the first sub-pattern group of the primitive pattern, the second sub-pattern group of the primitive pattern, a third sub-pattern group of the primitive pattern, and a fourth sub-pattern group of the primitive pattern, and wherein generating the overlapped pattern of light includes overlapping the first sub-pattern group of the primitive pattern with the second sub-pattern group of the primitive pattern, the third sub-pattern group of the primitive pattern, and the fourth sub-pattern group of the primitive pattern ([0048] the two light beams pass through the second birefringent element 164 and are split to four light beams with different polarization directions).

Regarding claim 5. Lin discloses The method of claim 1, wherein the one or more return signals include a received image of the overlapped pattern of light ([0029] After the superposition structured light LC is projected, the sensing device 50 performs an image capturing action on the target object 10 through the image capturing element 200).

Regarding claim 6. Lin discloses The method of claim 1, wherein the structured light source includes a regular grid of light emitting sources ([0030] The light emitting device 110 is, for instance, a plurality of semiconductor lasers or light emitting diodes arranged in a matrix).

Regarding claim 7. The same analysis has been stated in claim 1.
Furthermore, Lin discloses An apparatus for generating one or more depth maps ([0028] a sensing device), comprising: a memory; and a processor coupled to the memory ([0042] back end computations may be performed by an additional processor, a memory is inherently included in the processor).

Regarding claim 8. The same analysis has been stated in claim 2.
Regarding claim 9. The same analysis has been stated in claim 3.
Regarding claim 10. The same analysis has been stated in claim 3.
Regarding claim 11. The same analysis has been stated in claim 4.
Regarding claim 12. The same analysis has been stated in claim 5.
Regarding claim 13. The same analysis has been stated in claim 6.

Regarding claim 17. Lin discloses The apparatus of claim 7, further comprising a display ([0034] a display device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20190293954 A1).
Regarding claim 18. The same analysis has been stated in claim 1.
Official Notice is taken that it is well known in the art to embody a computer program product on a computer-readable storage medium (storing instructions). Therefore, it would have been obvious to embody the procedures of Lin discussed with respect to claim 1, as rejected above, in “a computer program product encoded on a computer-readable medium” in order that the instructions could be automatically performed by a processor to implement the method of claim 1. 

Regarding claim 19. The same analysis has been stated in claim 2.
Regarding claim 20. The same analysis has been stated in claim 3.
Regarding claim 21. The same analysis has been stated in claim 4.
Regarding claim 22. The same analysis has been stated in claim 5.
Regarding claim 23. The same analysis has been stated in claim 6.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20190293954 A1) in view of MOROZOV et al. (US 20220011096 A1).
Regarding claim 14. MOROZOV discloses a depth measurement apparatus using a structured light comprises a mobile device ([0233] The depth measurement device according to the present disclosure may also be applied to a depth camera of a mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lin and MOROZOV, to comprise a mobile device in the apparatus, in order to use the technique of Lin in various applications (MOROZOV [0233]).

Regarding claim 15. MOROZOV discloses a depth measurement apparatus using a structured light comprises a wearable device ([0233] The depth measurement device according to the present disclosure may also be applied to a depth camera for AR/VR glasses).
The same motivation has been stated in claim 14.

Regarding claim 16. MOROZOV discloses a depth measurement apparatus using a structured light comprises an extended reality device ([0233] the depth measurement apparatus may be used in a stand-alone depth camera device for capturing 3D content for an augmented reality (AR)/virtual reality (VR) game).
The same motivation has been stated in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488